Citation Nr: 0833968	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  05-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to vocational rehabilitation training under 
the provisions of Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from November 1988 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1997 and September 2003 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

The Board notes that in the June 2005 statement of the case, 
the RO reopened and then denied the claim seeking service 
connection for a left knee disability.  The Board has a legal 
duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd, 83 Fed. 3d. 1380 (Fed. Cir. 1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.

In April 1997 the veteran requested a Board hearing with 
respect to his claim for entitlement to vocational 
rehabilitation training benefits, but withdrew that request 
in November 1997.  In October 2007, the veteran testified at 
a Travel Board hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.  In January 2008, the Board remanded this case 
for further evidentiary development.  The requested 
development has been completed.  The case has now been 
returned to the Board for further appellate action.

In May 2008, the veteran filed another VA Form 9 and 
requested a hearing at the RO before a Veterans Law Judge 
from a traveling section of the Board.  As noted above, the 
veteran was previously afforded a hearing before the Board.  
The Board finds that there is no sufficient basis in the 
record for affording the veteran a second hearing.  See 38 
C.F.R. § 20.700(a) (2007) (providing that only "[a] hearing 
on appeal will be granted" upon request).   


FINDINGS OF FACT

1.  The November 2000 Board decision that denied reopening 
the claim for service connection for a left knee disorder is 
final.

2.  The evidence received since the November 2000 Board 
decision is cumulative and redundant and does not relate to 
an unestablished fact necessary to substantiate the claim of 
entitlement to service connection for a left knee disorder.

3.  The veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.  Evidence received since the final November 2000 Board 
decision, which denied reopening of the claim of entitlement 
to service connection for a left knee disorder, is not new 
and material, and thus the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  The criteria for entitlement to vocational rehabilitation 
training under Chapter 31, Title 38, United States Code have 
not been met.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 
21.40 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

Regarding the vocational rehabilitation claim, the veteran is 
not entitled to the benefit sought on appeal as a matter of 
law for reasons detailed below.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter, the VCAA can have no 
effect on the appeal.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000) (indicating the VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (providing that the VCAA does not affect 
matters on appeal when the question is limited to statutory 
interpretation).  Thus, the Board concludes that no further 
action is necessary under the VCAA on this issue.

As for the new and material evidence claim, in October 2002, 
May 2003, January 2005, and April 2008 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate a claim to reopen and a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran and the types of 
evidence that will be obtained by VA.  Letters dated in May 
2007 and September 2007, in addition to the April 2008 
letter, advised the veteran how disability evaluations and 
effective dates are assigned, and the type evidence which 
impacts those determinations.  The claim was last 
readjudicated in April 2008.

The Board notes that in claims to reopen, the duty to notify 
requires that the Secretary look at the bases for the denial 
in the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). The 
April 2008 notice letter complies with the holding of the 
Court in Kent.  In particular, the letter specifically 
informed the veteran of the type of evidence that was lacking 
in the prior denial and of the type of evidence that was 
necessary to reopen the claim.  The veteran was advised that 
the previous denial of the claim was because the evidence did 
not show that he had a knee disability that was incurred in 
or aggravated by military service.  In particular, the 
evidence failed to show that his pre-existing left knee 
disability was permanently worsened or aggravated beyond the 
normal course of the condition due to his service.  The claim 
was readjudicated later that month.  In May 2008, the veteran 
responded that he had no additional evidence to submit.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, post-service treatment 
records, hearing testimony, and statements.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, submitting medical 
evidence and release forms as well as providing several 
statements and testimony on why he believed he was entitled 
to service connection for the claimed disability.  Thus, he 
has been provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have any effect on the case or to cause injury to 
the veteran.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

I.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  Likewise, a Board decision is final 
unless the Chairman of the Board orders reconsideration.  See 
38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. 
§ 20.1100(a) (2007).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's claim for service connection of a left knee 
disability was last 
denied by the Board in a November 2000 decision on the basis 
that new and material evidence had not been received to 
reopen the claim.  The Board found no new medical evidence 
showing that the left knee disability was aggravated beyond 
the natural progress of the condition during the veteran's 
active service.  The veteran was notified of this decision 
and his appellate rights.  The November 2000 Board decision 
is the last final denial.  38 U.S.C.A. §§ 7104(b), 7266 (West 
2002); 38 C.F.R. § 20.1100 (2007).  In determining whether 
new and material evidence has been submitted, the Board must 
review all of the evidence submitted since the last final 
disallowance of the claim.  

The evidence of record at the time of the November 2000 Board 
decision included 
numerous statements from the veteran in which he indicated 
that the rigors or physical requirements of basic training 
injured and aggravated his left knee and since that time he 
had experienced pain in his left leg.     
 
In a November 1986 letter, Dr. J.B. reported that the veteran 
injured his left knee approximately eight months ago.  Dr. 
J.B. concluded that the veteran sustained a dislocated knee 
cap with resulting loose body formation.  Dr. J.B. indicated 
that the veteran underwent arthroscopic removal of the loose 
body.  Dr. J.B. related that slight laxity of the anterior 
cruciate ligament was noted on arthroscopic exam but it did 
not appear to be clinically significant.  Dr. J.B. maintained 
that the veteran's knee should be able to withstand the 
rigors of military service.  

Service treatment records showed in December 1988, the 
veteran complained of chronic left knee pain.  The service 
examiner provided a diagnosis of patellofemoral pain syndrome 
of the left knee, existing prior to service.  A January 1989 
Report of Medical Board showed the veteran denied any injury 
or trauma to his knee during boot camp.  Rather, he 
experienced increased pain in his left knee on account of 
marching and physical training.  The Medical Board provided a 
diagnosis of patello-femoral pain syndrome, left knee, 
existing prior to enlistment.  The Medical Board noted that 
the veteran was not able to perform his assigned duties due 
to left knee pain.  Therefore, the Medical Board recommended 
that the veteran be discharged from service as "not 
physically qualified" or "enlisted in error" as opposed to 
physical unfitness by reason of physical disability.    

VA treatment records dated from January 1989 to June 1989 
showed in January 1989, the veteran complained of 
intermittent pain and stiffness in his left knee that had 
been present for the past two months.  He reported on the 
1986 injury and he indicated that he was diagnosed with 
partial patellar subluxate at that time.  The examiner 
provided a diagnosis of partial patellar subluxate, rule out 
ligament injury.  A June 1989 record showed the veteran 
complained of left knee pain.  

Records from the Florida Department of Corrections and North 
Broward Medical Center dated from 1991 to 1996 showed 
intermittent complaints of left knee pain.  

The veteran's claim to reopen was received in September 2002.  

The relevant evidence added to the record since the November 
2000 Board decision consists of testimony the veteran 
presented at the October 2007 Board hearing and numerous 
statements from him in which he reiterated that he injured 
his knee prior to service but further injured his knee in 
service due to the rigors of basic training.  In addition, he 
claimed that he injured his knee in service during a slip and 
fall down a staircase.  He contended he had problems with his 
left knee since that time.    

In an August 2000 letter, Dr. H.C. related that the veteran 
reported on his 1986 pre-service knee surgery.  The veteran 
also reported that he twisted his left knee in service in 
1988.  Dr. H.C. provided an impression of internal 
derangement of the left knee.  

In an August 2002 letter, Dr. P.M. related that the veteran 
reported on the pre-service knee injury and the slip and 
fall.  Dr. P.M. provided a diagnosis of post arthroscopy of 
the left knee.  Dr. P.M. noted that the veteran had a long 
history of complaints of pain in the left knee, but there 
were no objective signs of injury at the current time other 
than the surgical scars.   

Records from the Florida Department of Corrections dated from 
1998 to 2003 show intermittent complaints of left knee pain.

A May 2007 vocational rehabilitation report from Dr. M.A. 
shows the veteran reported that he sustained a left knee 
injury "during service" in "1986" during which time he 
underwent arthroscopic surgery.  Dr. M.A. provided a 
diagnosis of internal derangement of the left knee.  

VA treatment records dated from May 2007 to April 2008 note 
diagnoses of chondromalacia and horizontal tear of the medial 
meniscus of the left knee according to a magnetic resonance 
imaging of July 2007.  In December 2007, the examiner noted 
that the veteran reported that he had aggravated his knee 
doing drill exercises in service.  The examiner believed that 
the veteran's high grade chondromalacia was the source of his 
knee pain.      

The additional evidence added to the record since the 
November 2000 Board decision is cumulative and redundant of 
evidence previously considered by the Board.  The record 
continues to show that it is the veteran's contention that he 
aggravated his pre-existing left knee disorder in service by 
sustaining "an injury" from incident(s) of his military 
service.  Also, the record continues to show that the veteran 
has a current left knee disability.  The record, however, 
continues to be absent any competent medical evidence that 
tends to show that the veteran's pre-existing left knee 
disorder was chronically worsened by his military service.          

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Moreover, the evidence does not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board must find that new and material evidence has not been 
received to reopen the claim for service connection for a 
left knee disorder.

II.       Vocational Rehabilitation Training

The record indicates that the veteran is not service 
connected for any disability.  

Pursuant to 38 U.S.C.A. § 3102(1)(A), (B) (West 2002), for an 
original application filed on or after November 1, 1990, 
basic entitlement for vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, requires, in 
pertinent part, that a veteran have a service-connected 
disability that is rated 20 percent disabling or more which 
was incurred or aggravated in service on or after September 
16, 1940, and that he be in need of rehabilitation because of 
an employment handicap. However, section 404(a)(b) of Public 
Law 102-568 amended this statutory framework on October 1, 
1993, providing that eligibility for Chapter 31 vocational 
rehabilitation may also be established if a veteran has a 
service-connected disability that is compensable at 10 
percent, which was incurred in or aggravated in service on or 
after September 16, 1940, and has a serious employment 
handicap.  38 U.S.C.A. § 3102(2)(A), (B) (West 2002).

The veteran does not meet the requirement of having a 
service-connected disability that is compensable at 10 
percent.  Thus, he is not entitled to vocational 
rehabilitation training under Chapter 31.  As the law and not 
the evidence of record is dispositive in this case, the claim 
must be denied because of the lack of legal entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994).


ORDER

New and material evidence not having been received to reopen 
the claim of entitlement to service connection for a left 
knee disorder, the appeal is denied.

Entitlement to vocational rehabilitation training under 
Chapter 31, Title 38, United States Code is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


